Citation Nr: 1721911	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-40 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected major depression.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army from August 1978 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2015.  This is on appeal from the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, from rating decisions of May 2009 .
It should be noted that the Veteran has several pending claims, however, the Board has jurisdiction over only the issues of entitlement to service connection for sleep apnea and hypertension at this time. 

The Board notes that the issue of entitlement to service connection for erectile dysfunction was initially part of this appeal.  However, the Veteran was service connected for erectile dysfunction on September 9, 2016, and this issue is not presently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Inadequate Examination

The Board finds that new VA examinations are necessary in order to determine whether the Veteran's claims are attributable to his military service or to service-connected disability, where the Veteran was afforded two medical opinions following the March 2015 remand by the Board; however, neither opinion addressed the issues of sleep apnea and hypertension relative to the Veteran's military service or service-connected disability as directed by the Board.  Stegall v. West, 11 Vet. App. 268 (1998). 

Specifically, in the remand, the Board required a determination as to the likelihood that sleep apnea was caused or aggravated by a service-connected disability; to include the Veteran's service-connected sinus allergies.  The Board noted that a previous examination in January 2010, only provided an opinion relative to sleep apnea as it related to the Veteran's service-connected major depression.  Give such, the Board found that an additional opinion was needed as to whether sleep apnea began in service or was due to or aggravated by injury or disease in service or to other service-connected disabilities.  

Second, the remand also required an opinion as to whether or not hypertension had an etiology related to service, or to a service-connected disability, to include sleep apnea (if, subsequently service-connected).  The Board also noted that other risk factors for hypertension are included in the Veteran's service treatment records and should be addressed, as well as the relationship between hypertension and the Veteran's medication for erectile dysfunction (ED).  

Subsequent to the remand, the VA examiner provided a written clarification opinion in May 2016.  The opinion focused largely on the issue of service connection for erectile dysfunction.  Hypertension and sleep apnea were mentioned, but were not specifically addressed.  For example, the examiner stated that 50 percent of the people who have hypertension also have ED.  Further, the examiner indicated that the Veteran's other claimed condition of service-connected hidradenitis of the gluteal region did not have an effect on either hypertension or sleep apnea.  The examiner did not directly address the issue of service connection with regard to hypertension or sleep apnea, or secondary service connection for either disability. 

The Veteran was afforded an examination in October 2016 which focused on his sleep apnea condition.  That examiner indicated that he reviewed the Veteran's medical records.  The Veteran's private sleep doctor had opined in February 2015 that the Veteran's sleep condition likely resulted from a motor cycle accident he had in 1990 while in service.  While the issue of sleep apnea as it related to the Veteran's motorcycle accident was to be considered according to the remand instructions, the examiner focused solely on that issue.  He determined that the Veteran's sleep apnea was not likely caused by his falling asleep at the wheel.  The examiner did not comment on any service treatment or other evidence during service including complaints of any clinical indicators of risk factors or potential complication of sleep apnea as shown in service as was required in the remand directive.  He failed to address the issue of hypertension and whether or not the condition was related to the Veteran's service.

The examinations provided piecemeal information with respect to the issues of sleep apnea and hypertension and did not follow the Board's directives.  As such the examinations are inadequate and remand is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all unassociated VA medical records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).  If no additional records are available, include documentation of the unavailability in the claims file.

2.  The Veteran should be afforded an appropriate VA examination with an appropriate specialist to determine the nature and etiology of the Veteran's disability.

      With regard to sleep apnea the examiner should determine:

Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep disorder, to include obstructive sleep apnea, is etiologically related to service or a service-connected disability, to include major depression, sinus or allergy condition, or ED.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater
probability) that any currently diagnosed disorder
associated with sleep apnea:

(a) had its onset in service or is related to
service, or
 
(b) is related to a service connected disability, or

(c) is related to any chronic disorder the examiner
finds to be at least as likely as not related to service
or to a service-connected disability.

The examiner must also specifically comment regarding sleep apnea on any service treatment record or other evidence during service including complaints, of any clinical indicators of risk factors or potential complications of sleep apnea shown in service.

      With regard to hypertension the examiner should determine:

Whether or not it is at least as likely as not (50 percent or greater probability) that any diagnosed hypertension is etiologically related to service or a service-connected disability.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater
probability) that any currently diagnosed disorder
associated with hypertension:

(a) had its onset in service or is related to
service, or

(b) is related to a service connected disability, or 

(c) is related to any chronic disorder the examiner
finds to be at least as likely as not related to service
or to a service connected disability.

The examiner should consider whether the Veteran's hypertension is related to the Veteran's other service connected disabilities including disabilities noted in the applicant's file, as well as ED or medication for ED. 

The examiner should review pertinent documents in the Veteran's claims file, including this Remand, in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.   

3.  Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





